DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0006], line 9: “field of views” appears instead of “fields of view” 
Paragraph [0007], line 4: “field of views” appears instead of “fields of view” 
Paragraph [0008], line 5: “field of views” appears instead of “fields of view” 
Paragraph [0011], line 1: “of single” appears instead of “of a single” 
Paragraph [0018], line 1: the preposition “towards” appears, but its object cannot be identified 
Paragraph [0033], line 13: “may only detects” appears 
Paragraph [0034], lines 2, 2-3, 4, 6, 8, and 10-11: “of LIDAR” appears instead of “of the LIDAR” 
Paragraph [0034], line 12: “rigidly respect” appears instead of “rigidly with respect” 
Paragraph [0035], lines 2 and 8: “of LIDAR” appears instead of “of the LIDAR” 
Paragraph [0036], line 9: “embodiment, LIDAR” appears instead of either “embodiment, a LIDAR” or “embodiment, the LIDAR” 
Paragraph [0039], line 11: “light deviate” appears instead of “light to deviate” 
Paragraph [0039], line 19: “respect the” appears instead of “respect to the” 
Paragraph [0041], line 6: “of light” appears instead of “of the light” 
Paragraph [0041], line 12: “the entire the” appears instead of “the entire” 
Paragraph [0042], line 8: “differin” appears instead of “differ in” 
Paragraph [0044], line 14: “information representative data” appears; “information” and “data” are synonymous, so this expression is redundant 
Paragraph [0046], lines 3-4: “Autonomous road-vehicles with LIDAR system 100 may scan their environment and drive to a destination vehicle without human input” appears; why would a vehicle drive to a destination vehicle? Why not to a destination? 
Paragraph [0048], line 4: “reflections signals” appears instead of, perhaps, “reflection signals” or “reflections of signals” 
Paragraph [0048], line 12: “roof vehicle” appears instead of, perhaps, “roof of vehicle” 
Paragraph [0048], line 13: “few” appears instead of “view” 
Paragraph [0048], line 18: “a multiple LIDAR systems” appears instead of “multiple LIDAR systems” 
Paragraph [0053], line 4: “or one or more laser diodes couples together” appears; one laser diode could not be coupled together, it would appear two or more are required 
Paragraph [0053], line 17: “include” appears instead of “includes” 
Paragraph [0053], line 18: “direct” appears instead of “directs” 
Paragraph [0054], line 6: “connected LIDAR” appears instead of “connected to LIDAR” 
Paragraph [0054], line 7: “as camera” appears instead of “as a camera” 
Paragraph [0058], line 2: “plurality projecting” appears instead of “plurality of projecting” 
Paragraph [0058], line 11: “hits” appears instead of “hit” 
Paragraph [0058], line 17: “asymmetrical 216” appears instead of “asymmetrical deflector 216” 
Paragraph [0059], line 2: “a single of light source” appears 
Paragraph [0060], line 3: “a longer wavelength than is sensitive to the human eye” appears, implying “wavelength” as subject of the verb “is”, but a wavelength is not sensitive to anything – the human eye is sensitive 
Paragraph [0060], line 9: “the as light” appears instead of “as the light” 
Paragraph [0062], lines 6-7: “to secondary light source 112B set of functionalities and capabilities”; “of functionalities and capabilities” is a prepositional phrase, modifying “set”, hence cannot serve as object of the preposition “to” – is “set” object of the preposition “to”? “to secondary light source 112B set” appears ungrammatical, is “to the set of functionalities and capabilities of secondary light source 112B” meant? Still, this latter formulation seems awkward 
Paragraph [0062], lines 8-9: “LIDAR system 100 system” appears instead of “LIDAR system 100” 
Paragraph [0062], line 9: “arrive its” appears instead of “arrive at its” 
Paragraph [0067], line 5: “number photons” appears instead of “number of photons” 
Paragraph [00687], lines 6-7: “from a polarized signal to a linear signal” appears; in optics, circular polarization and linear polarization are known, but it is not clear what the distinction is being made by “polarized signal” vs. “linear signal” 
Paragraph [0074], line 6: “current frequency” appears instead of, perhaps, “current, frequency” 
Paragraph [0074], lines 6-7: ‘an associated position feedback” appears; its intended meaning cannot be ascertained 
Paragraph [0075], lines 14, 17, and 20: “least of deflector” appears instead of “least one deflector” 
Paragraph [0075, line 18: “maybe” appears instead of “may be” 
Paragraph [0076], last line: “below with reference to FIG. 2D” appears, but no below discussion of FIG. 2D can be found 
 Paragraph [0081], line 10: “travel” appears instead of “travels” 
Paragraph [0081], line 14: “synchronically rotating one or more light sources or one of more sensors” – but with only one light source (or with only one sensor), use of “synchronically” would appear meaningless 
Paragraph [0084], line 5: “three diagram” appears instead of “three diagrams” 
Paragraph [0086], line 8: “(, SPAD” appears instead of “(SPAD” 
Paragraph [0086], line 15: “a SiPM” appears instead of “an SiPM” (see paragraph [0086], lines 14-15) 
Paragraph [0088], lines 5=6: “may be implemented multiple housings” appears and its meaning cannot be understood 
Paragraph [090], lines 9-10: “In another … figure)” is not a complete sentence; the next word, “Also” appears to begin a sentence, but a period after “figure)” is absent 
Paragraph [0091], line 4: “)or” appears instead of “) or” 
Paragraph [0092], lines 5-6: “second FOV 412” appears, seemingly contradicting “first FOV 412” and “second FOV 414” 
Paragraph [0092], line 8: “second FOV 412” appears (see previous bullet) 
Paragraph [0096], line 7: “that from which” appears instead of, perhaps, “from which” 
Paragraph [0100], line 2: “presenting” appears instead of, perhaps, “presently” 
Paragraph [0104], line 9: “by” appears and is redundant due to its previous appearance following “improved” on line 8 
Paragraph [0106], line 6: “for favoring about increasing” appears, its meaning cannot be understood 
Paragraph [0106], line 9: “as CMOS” appears instead of “as a CMOS” 
Paragraph [0106], line 12: “lens” appears instead of “lenses” 
Paragraph [0107], line 10: “point may be a plane” appears, but this is inconsistent with geometry, in which a plane is a set containing in infinite number of points satisfying certain continuity, topology, and metric conditions 
Paragraph [0110], line 5: “towards field” appears instead of “towards the field” 
Paragraph [0117], line 12: “upon after” appears, and is ungrammatical 
Paragraph [0118], line 2: “at least on” appears instead of “at least one” 
Paragraph [0119], line 12: “include, crosswalks” appears instead of “include crosswalks” 
Paragraph [0121], line 34: “examples,” appears instead of “example,” 
Paragraph [0125], lines 9-10: “Even … 5%).” lacks a main verb, so is not a sentence 
Paragraph [0125], line 12: “light from projected from” appears 
Paragraph [0129], line 4: “to type” appears instead of, perhaps, “a type” or “any type” 
Paragraph [0129], line 6: “of field” appears instead of “of the field” 
Paragraph [0132], lines 9-10: field of views” instead of “fields of view” 
Paragraph [0135], lines 6-7: “model … include” appears instead of “model … includes” 
Paragraph [0137], line 3: “1 Km by 1Km” appears instead of “1 km by 1 km” 
Paragraph [0137], line 3: “2Km appears instead of “2 km” 
Paragraph [0142], line 6: “field of views” appears instead of “fields of view” 
Paragraph [0144], line 5: “has” appears instead of “having” 
Paragraph [0144], line 8: “bi directional” appears instead of “bidirectional” 
Paragraph [0146], line 2: “other” appears instead of “others” 
Paragraph [0146], line 4: “less” appears instead of “fewer” 
Paragraph [0146], line 21: “system.” appears instead of “system).” 
Paragraph [0146], line 36: “need” appears instead of “needs” 
Paragraph [0147], line 1: “LIDAR” appears instead of “a LIDAR” 
Paragraph [0147], line 2: “a relatively relaxed requirements” appears instead of “a relatively relaxed requirement“ or “relatively relaxed requirements” 
Paragraph [0149], line 1” “unit” appears instead of “units” 
Paragraph [0150], line 24: “relationship are” appears instead of “relationship is” or relationships are” 
Paragraph [0151], line 12: “unit” appears instead of “units” 
Paragraph [0154], line 7: “break” appears instead of “brake” 
Paragraph [0156], line 5: “the Fig. 9” appears instead of “Fig. 9” 
Paragraph [0156], line 14: “. Requests” appears instead of “. Requests” 
Paragraph [0157], line 2: “field of views” appears instead of “fields of view” 
Paragraph [0158], lines 1 and 6: “unit” appears instead of “units” 
Paragraph [0159], line 3: “quests” appears instead of “requests” 
Paragraph [0159], line 4: “receiving requests from … other recipients” appears; why would requests be received from recipients?
Paragraph [0160], line 8: “preparing that data to the vehicle” instead of, perhaps, “preparing that data to send to the vehicle” 
Paragraph [0160], line 9: “the Fig. 9” appears instead of “Fig. 9” 
Paragraph [0161], line 5: “the Fig. 9” appears instead of “Fig. 9” 
Paragraph [0162], line 2: “the Fig. 9” appears instead of “Fig. 9” 
Paragraph [0162], line 4: “breaking” appears instead of “braking” 
Paragraph [0162], line 6: “the Fig. 9” appears instead of “Fig. 9” 
Paragraph [0164]: this paragraph appears to be merely in rough draft form, and its intended meaning cannot be understood 
Paragraph [0165], line 10: “Hight” appears instead of “height” 
Paragraph [0165], line 18: “analyze” appears instead of “analyzed” 
Paragraph [0166], line 1: “the a” appears 
Paragraph [0168], line 9: “this are” appears instead “these are” 
Paragraph [0171], line 2: “may combined” appears instead of “may be combined”. 
Appropriate correction is required.
The use of the term “Blu-ray”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 6, 9, 13, 16, and 17 are objected to because of the following informalities: 
Claim, line 10: “objects;” appears instead of “objects; and” 
Claim 1, line 14: “field of views” appears instead of “fields of view” 
Claim 6, lines 1-2: “is an anchored to” appears; the claim is ungrammatical, and its intended meaning cannot be ascertained 
Claim 9, line 6: “field of views” appears instead of “fields of view” 
Claim 13, line 5: “unit” appears instead of “units” 
Claim 16,line 5: “field of views” appears instead of “fields of view” 
Claim 17, line 5: “unit” appears instead of “units” 
Claim 17, line 6: “field of views” appears instead of “fields of view”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claim 1 recites the limitation “the independent anchored LIDAR sensing units” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 2-15 include all the limitations of claim 1, and are therefore likewise indefinite. 
Independent claim 16 recites the limitation “the independent anchored LIDAR sensing units” in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Independent claim 17 recites the limitation “the independent anchored LIDAR sensing units” in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 6, 8, and 10 are indefinite, since the intended meaning of claim 6 cannot be ascertained, and claims 8 and 10 depend directly or indirectly on claim 6.  Consequently, further examination of claims 6, 8, and 10 cannot be conducted. 
Claim 7 recites a limitation “at least one additional sensor” in line 2.  The claims do not previously recite a sensor, but rather an anchored LIDAR sensing unit, hence there is insufficient antecedent basis for this limitation in the claim
Claim 9 recites a limitation “at least one additional anchored sensor” in lines 2-3, and “the at least one additional anchored sensor” in in line 4.  The claims do not previously recite an anchored sensor, but rather an anchored LIDAR sensing unit, hence there is insufficient antecedent basis for these limitations in the claim
Claim 14 recites the limitation "anchored LIDAR" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645